uniform issue list number department of the thad y washington dc person to contact telephone number refer reply to pa presep t sep woe internal_revenue_service b rxxxx legend church a corporation b xxxkx xxxxx congregation c xxxxk hospital d corporation e corporation f state j state k l i city xy plan l plan plan plan plan xxxxx rxxxx xxxkx xxxxx xxxxk xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx max ladies and gentlemen this is in response to which your authorized representative requested rulings on behalf under sec_414 the internal_revenue_code code of a letter dated date in your the in support of your ruling_request you following representations and information have submitted the corporation b was incorporated on date as a not- revenue is listed in the official directory of church a for-profit corporation chartered under the laws of state j corporation b internal listed or appearing in organization described in sec_501 exempt_corporation b are perpetually professed congregants the any organization an is all voting members of church a official directory is and from tax under sec_501 service has determined that the code the of corporation b's articles of incorporation state its purpose to be the performance of religious benevolent charitable and educational activities in accordance with the teachings discipline laws and traditions of church aw hospital d is a not-for-profit institution that was under the laws of state k incorporated on july hospital d is licensed as a rehabilitation hospital and skilled care facility by the department of health of state k hospital d has tax exempt status under the group exemption granted to church a and is listed in the official directory of church a in the united_states its articles of incorporation are as follows hospital d's specific and primary purpose as stated in a hospital and certified as to care for the sick injured and disabled to promote build establish own conduct and supervise one or more general hospitals medical centers institutions or other places for the reception and care of the sick injured and disabled without limitation skilled nursing care outpatient care and home care to promote and carry on educational activities and scientific research related to the care of the sick injured and disabled to provide associated services including xxx you represent that you envision hospital d as an essential component of an integrated delivery network whose purpose is to improve the health status of the residents of city y and surrounding communities hospital d's with corporations b development of the integrated delivery network in a manner consistent with hospital d's mission and core control of hospital d was transferred from congregation e to corporation b board medical staff and employees in conjunction and f working jointly to facilitate the you further represent that you envision on february e the sole classes of members of hospital d are those members of corporation b who officially serve on the convent council of corporation b the directors of hospital d are appointed by the convent council and must include at least one member of corporation b's board_of directors hospital d's bylaws restrict the general powers granted to the directors and requires that certain activities of hospital d must either be approved or reviewed by the convent council under the bylaws the convent council must article ii sec_2 of - establish and approve the statements of philosophy mission purpose and objectives - appoint the board_of directors and remove a director anytime with or without cause - approve amendments to the articles of incorporation and initial and approve the bylaws - review the annual report and financial audit - appoint and remove the president chief_executive_officer corporation b sponsors plan l a qualified profit sharing plan established for the benefit of the employees of hospital d plan l is administered by an advisory committee whose principal purpose and function are the administration of plan l advisory committee is appointed by the directors of hospital d and is comprised of three members- the president ceo chief financial officer and director of nursing of hospital d m and p are welfare and fringe benefit plans sponsored by plans the n xxx hospital d for the benefit of its employees the board_of directors of hospital d passed a resolution creating the benefits committee the principal function and purpose of which is the administration of plans m the benefits committee is appointed by the directors of hospital d and is comprised of three members - the president ceo chief financial officer and director of nursing of hospital d on december and p o n based on the facts and representations described above your authorized representative requests a ruling that plans l o the code and p are church plans within the meaning of sec_414 of n m sec_414 plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 of the code of the code defines a church_plan as a code sec_414 e a provides that a plan otherwise qualified will qualify as maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches a church_plan if it is sec_414 b of the code defines the term employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 e b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches xxx in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization sec_501 of the code a church_or_convention_or_association_of_churches and provides for administration or funding or both an organization described in sec_414 e a is controlled by or associated with is exempt from tax under of the plan by of the code in this case corporation b is listed in the official of the code a state k not-for-profit directory of church a and is an intregal part of church a in accordance with its articles of incorporation and with church a's canon of laws hospital d is also listed in the current official directory of church a and is organization exempt from federal taxation under sec_501 the internal_revenue_service has determined that any organization listed or appearing in the church a official directory is an organization described in sec_501 of the code and is exempt from tax under sec_501 directory also shares common religious bonds with church a is therefore associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 d and hospital d are associated with church a and share common dedication to the teachings tenets and core values of church a any organization listed in church a official based on these facts corporation b of the code and accordingly for all the reasons given above it is concluded under the rules of sec_414 e b of the code that the employees of corporation b and hospital d are employees of an organization associated with a church_or_convention_or_association_of_churches and are deemed to be employees of that church_or_convention_or_association_of_churches in this case the employees of corporation b and employees of church a for purposes of the church_plan rules conversely under the rules of sec_414 is considered to be the employer of corporation b's and hospital d's employees hospital d are deemed_to be c church a xxx 199951u49 having established that the employees of corporation b and hospital d are deemed to be church a employees it still must be established that plans l organization the principal purpose or function of which is the administration or funding a plan or plans for the provision of retirement benefits or welfare benefits or both within the meaning of sec_414 a and p are maintained by an of the code n m plan l is administered by an advisory committee whose principal function and purpose are the administration of plan l the advisory committee is appointed and controlled by the board_of directors of hospital d administered by a benefits committee whose principal function and purpose are the administration of plans m the benefits committee is appointed by the board_of directors of hospital d associated with church a we have already determined that hospital d is o and p are plans m and p n o n based on the above description and representations we organizations the principal purpose or function of which is conclude that the advisory committee and the benefits committee are the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church_or_convention_or_association_of_churches we further conclude that the advisory committee and the benefits committee satisfy the requirements of sec_414 e a of the code and the church_plan rules m accordingly we conclude that plans l o and p are of the code n church plans within the meaning of sec_414 we are not ruling directly or indirectly on whether plan l as described herein satisfies the requirements for qualification under sec_401 whether a plan is qualified under sec_401 within the jurisdiction of the appropriate key district_office of the internal_revenue_service opinion as to whether plan m or p constitutes a cafeteria_plan within the meaning of sec_125 of the code this ruling shall not be construed as approving any of the plans referred to herein under sec_125 or any other provision of the code except sec_414 also this ruling expresses no the determination as to of the code is of the code n this ruling expresses no opinion as corporations e or f status of the employees of these corporations to the status of the nor does it express an opinion as to the this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited by others as precedent a xxx a copy of this letter has been sent to your authorized representative in accordance with a-péwer of attorney on file in this office one y john swieca chief employee_plans technical branch enclosures copy of this letter deleted copy of this letter notice cc xxxxxx
